OPINION
BUSSEY, Judge:
On appeal from his conviction in the Municipal Criminal Court of the City of Oklahoma City, Case No. 80-1665822, for violation of the traffic speed regulations, the appellant, Gerald E. Weis, asserts three (3) assignments of error.
He first asserts that the trial court erred in finding that the offense cited occurred within the corporate limits of Oklahoma City. He alleges that the ordinance annexing the area where the traffic offense occurred, and the ordinance prohibiting speeding, were not properly made a part of the record. This assignment of error is without merit. The record reflects that the court took judicial notice of the ordinances and allowed the city to supplement the record; the insertion of certified copies therein substantially complies with our holding in Johnson v. City of Tulsa, 546 P.2d 1021 (Okl.Cr.1976).
As his second assignment of error, the appellant contends that the trial court erred in imposing a fine contrary to the express provisions of 11 O.S.Supp.1980, § 14-111(E), which provides that:
No municipality may levy a fine of over twenty dollars ($20.00) until it has compiled and published its penal ordinances as required in Sections 14-109 and 14-110 of this title.
*348The fine imposed in the instant case was not in excess of twenty dollars ($20.00). Therefore, the appellant’s contention that the penal ordinances were not properly published is not appropriate, and he has not demonstrated that he has been prejudiced thereby.1
As his third and final assignment of error, the appellant alleges that inclusion of a ten dollar ($10.00) court cost fee and a five dollar ($5.00) court reporter fee, in addition to the twenty dollar ($20.00) fine, is a double penalty or a post-conviction enhancement of punishment, and constituted double jeopardy, violated his constitutional rights of equal protection, and limited his access to the courts. This assignment of error is also without merit. The “penalty” imposed was a single penalty (emphasis ours) consisting of a fine of twenty dollars ($20.00) plus costs as specifically provided for by 11 O.S.Supp.1980, § 28-125, totalling fifteen dollars ($15.00). His contentions regarding double jeopardy, equal protection violations and denial of access to the courts are patently frivolous.
Accordingly, the judgment and sentence appealed from is AFFIRMED.
CORNISH, J., specially concurs.
BRETT, P. J., dissents.

. “I am in complete accord with the views expressed by my colleague,” Judge Cornish, in his specially concurring opinion.